Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
This office action is responsive to the applicant’s amendments and remarks, filed on 31 August 2020 (08/31/2020).  Currently claims 1-8, 10-15 and 18-23 are pending, of which claims 21-23 are newly added.  Claims 9 and 16-17are cancelled.

Information Disclosure Statement
           The information disclosure statement (IDS) is submitted on July 27, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Drawings
            The drawings objections have not been overcome by the new drawing filed on 08/31/2020.  The limitation in concern is currently moved to the new claim 23.  

Below is a citation from MPEP 608.02(d): 
37 C.F.R. 1.83   Content of drawing.
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b) When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(c) Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a notice thereof. Such corrections are subject to the requirements of § 1.81(d). 

Therefore, the: 
“further comprising a FinFET transistor disposed over a substrate, and wherein the first GAA is electrically connected to FinFET transistor”
from claim 23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

1.  The drawings do not show “a FinFET transistor”;   
2.  The drawings do not show “electrically connected” between a FinFET transistor and a gate-all-around (GAA) transistor.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
  Appropriate corrections are required.  

	Explanations:  
	Please see above and MPEP 608.02(d) – 37 C.F.R. 1.83   Content of drawing:    
conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box)”.
	Regarding the new sheet filed 09/17/2020 – it appears this should be understood as a schematics drawing:  
	1.   One single line cannot provide a return path for electric current to form an electric circuit;  
	2.   A rectangle with a label “Transistor” and only one line coming out of it does not represent a field effect transistor (FET), neither nanowire one nor a FinFET.  
 
	A FET transistor has source, drain and gate and it connects through one or more of them, not as in new sheet filed 09/17/2020.   
	Here is an example of a drawing still using box-symbols, but showing connected FET transistors (this could be new matter):

    PNG
    media_image2.png
    292
    622
    media_image2.png
    Greyscale

Appropriate corrections are required.  

Specification
            The specification objections have been overcome by the amendments filed on 08/31/2020.  The specification objections are withdrawn.

Previous Claim Objections
            The claim objections have been overcome by the amendments filed on 08/31/2020.  The previous claim objections are withdrawn.

New Claim Objections
	Claim 4 is objected to because of the following informalities: typographical error – the second encounter of “a first-type of conductivity”, on the 4th line of the claim, should be “a second-type of conductivity” – a second-type of transistor having a [[second-type of conductivity, the second-type of conductivity being opposite the first-type of conductivity.  Appropriate correction is required.  Appropriate correction is required.

	Claim 12 is objected to because of the following informalities:  typographical error – claim 12 contains the expression “… wherein first stack of silicon-containing elongated semiconductor features is disposed directly over the first fin structure”.   Please note that Claim 12 depends on claim 8, which claim 8 introduces “a first stack of silicon-containing elongated semiconductor features”, as amended on 08/31/2020.  Thus in claim 12 it should be:
	“…wherein the first stack of silicon-containing elongated semiconductor features is disposed…”
	Appropriate correction is required. 


	Claim 13 is objected to because of the following informalities:  typographical error – claim 13 contains the expression “… wherein second stack of germanium-containing elongated semiconductor features is disposed directly over the second fin structure”.   Please note that Claim 13 depends on claim 
	“…wherein the second stack of germanium-containing elongated semiconductor features is disposed directly…”
	Appropriate correction is required. 

Previous Claim Rejections - 35 USC § 112(b)
            The previous claim rejections under 35 U.S.C. §112(b) have been overcome by the amendments and the arguments filed on 08/31/2020.  The previous claim rejections under 35 U.S.C. §112(b) are withdrawn.


Claim Rejections - 35 USC § 112(a)
Claims 4 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

	While the test or analysis of description requirement and new matter issues is the same, the examining procedure and statutory basis for addressing these issues differ – see MPEP § 2163.01 and MPEP § 2163.06.

Regarding claim 4 (Currently Amended):   The original disclosure (application 14942546) as filed on 16 November 2015 (11/16/2015) neither in the text nor in the claims contains any description of transistors having an opposite types of conductivity in “…a second-type of transistor having a first-type of conductivity, the second-type of conductivity being opposite the first-type of conductivity”.  There are no 
	The described types that are considered are based on materials and geometrical features. 
	Hence, the current claim 4 as amended on 31 August 2020 (08/31/2020) contains new matter regarding: “first-type of conductivity”, “second-type of conductivity” and “second-type of conductivity being opposite the first-type of conductivity”. 
	Applicant is encouraged to review claim 4 in the context of the specification and drawings, so as to make appropriate corrections.
 
Regarding claim 23:   the new claim 23 contains the limitation “wherein the first GAA is electrically connected to FinFET transistor”.  
	The only disclosure on the subject in the current claim 23 in the original disclosure as filed with the first parent application 14942546 on 16 November 2015 is:
	“[0062] The methods and processes described herein may be used in accordance with methods to form finFET and planar transistors. For example, some types of transistors within the circuit may include the stacked nanowire transistors as described above and some transistors within the integrated circuit may be finFET transistors or planar transistors. In one example, core transistors are different types of stacked nanowire transistors as described above and input/output transistors are finFET or planar transistors. Other combinations are contemplated as well”.

	1)   Please note that from the description “core transistors are different types of stacked nanowire transistors as described above” combined with “and input/output transistors are finFET or planar transistors” does not follow that there is an electric connection.  Stacked nanowire transistors could belong to one electric circuit, which does not need special input/output and does not involve any finFET.  While the input/output transistors that are finFET could belong to a completely separate electric circuit; 
	2)   Please note that words such as or synonymous to “electrically” or to “connected” are missing in the original disclosure (parent 14942546 filed on 16 November 2015).    
	Hence, there is no sufficient specificity of a disclosure to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention in claim 23.   

	Please note that, despite some similarities, the written description requirement is separate and distinct from the enablement requirement, see MPEP 2164.


New Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A)   The new claim 23 recites the limitation "the first GAA" in   ”wherein the first GAA is electrically connected to FinFET transistor“.  There is insufficient antecedent basis for this limitation in the claim.  	Please note that claim 8 introduces “a first gate-all-around (GAA) transistor” – not “a first GAA”.
Appropriate correction is required.

B)   The new claim 23 recites the limitation "wherein the first GAA is electrically connected to FinFET transistor“.  There is no description of the nature of “electrically connected”.  See the 112(a) rejection above.  There is neither a drawing with schematics nor a drawing structurally presenting such connection.  Also the text does not describe “electrically connected”, as discussed above regarding the 112(a) rejection.  From the description “core transistors are different types of stacked nanowire transistors combined with “and input/output transistors are finFET or planar transistors” does not follow that there is an electric connection between the two types of a transistor.  Stacked nanowire transistors could belong to one electric circuit, which does not need special input/output and does not involve any finFET.  While the input/output transistors that are finFET could belong to a completely separate electric circuit; 
Appropriate correction is required.


Double Patenting.
As requested in the Applicant’s arguments filed August 31, 2020, the non-statutory double patenting rejection be held in abeyance:
The non-statutory double patenting rejection of claims 1-3 and 5-6 remains and is held in abeyance;  
The non-statutory double patenting rejection of claims 15 and 19 has been overcome by the amendments and is withdrawn.  

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Please not that patent application No. 16/033401 from the previous office action is now patent US 10770290 B2.
             Double Patenting with Patent US 10770290 B2 (hereinafter 10770290)
	Claims 1-3 and  5-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of patent No. 10770290 in view of Glass et al. (US 20130161756 A1, hereinafter “Glass”, on record from IDS). 
	Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1 of Applicant’s invention:
Claims 1+6 as currently presented in  10770290 include all of the limitations as set forth in claims 1, except:
“a first fin structure and a second fin structure disposed over a substrate; a first stack of elongated semiconductor features disposed directly over the first fin structure…;  a second stack of elongated semiconductor features disposed directly over the second fin structure”.

Also Fig. 10 of Glass teaches (coplanar recessed STI between the fins), which at a later stage increases the distance between a gate and the substrate, otherwise there would be a direct contact.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Glass with the limitation of claims 1+6 of 10770290, and to have:
“a first fin structure and a second fin structure disposed over a substrate; a first stack of elongated semiconductor features disposed directly over the first fin structure…;  a second stack of elongated semiconductor features disposed directly over the second fin structure”.

to increase the distance between a gate and the substrate and thus decrease unwanted capacitance between the substrate the gate, which capacitance would affects high frequency operation and also because Glass is teaching the missing information about fin structures and their geometrical place. 
Thus the combination of limitations of Applicant’s claim 1 would have been obvious to one of ordinary skills before the effective filing date of the claimed invention, given the claims of 10770290.

Regarding claim 2 and 3 of Applicant’s invention:

An ordinary artisan before the effective filing day of the present invention would have searched for more information in same or analogous art and would have found that Glass teaches (The multi-gate transistor has evolved from planar (single gate) to fin (dual or tri-gate) to the gate-all-around or so called nanowire/nanoribbon devices, see [0012] of Glass, also see [0045] and [0047] of Glass).  This means, if the semiconductor stack including elongated semiconductor features spaced apart from each other in claim 1 of 10770290 10770290 are nanowires/nanoribbons of a transistor, then for that transistor to function gate-all-around has to be used.  Please note that “gate-all-around” is a synonym to “gate structure wrapping around each of the elongated semiconductor features” from the Applicant’s claim. 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Glass with the limitation of claims 1+6 of 10770290, as discussed regarding Applicant’s claim 1, and to have “gate structure wrapping around each of the elongated semiconductor features” in order to produce transistors from the claimed elongated semiconductor features. 
Thus the limitations of Applicant’s claim 2 would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention, which means that the claim “further comprising: a first gat e structure wrapping around each of the elongated semiconductor features of the first stack; and a second gate structure wrapping around each of the elongated semiconductor features of the second stack” would have been obvious, given the claims currently presented in 10770290.

Further, regarding “wherein the second gate structure interfaces with the first gate structure” of claim 3:   Fig. 8 of Glass shows interfacing gate structures that externally appear as one component, Fig. 8 of Glass shows a (dummy gate electrode material).  Obviously the dummy gate electrode material has having any number of fins/multilayer stacks and in any number of configurations as described herein, see [0046]).  Obviously this teaching applied to Figs. 15a-15b would produce more than one multilayer stacks with a common final gate electrode and as discussed regarding claim 2 that would be “a first gate structure wrapping around each of the elongated semiconductor features of the first stack; and a second gate structure wrapping around each of the elongated semiconductor features of the second stack”.  The common gate electrode could be considered as electrically and mechanically interfacing the first and the second gate structures, which teaches “wherein the second gate structure interfaces with the first gate structure”.
Thus the limitations of Applicant’s claim 3 would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention, which means that the claim “wherein the second gate structure interfaces with the first gate structure” would have been obvious, given the claims currently presented in 10770290.

Regarding claim 5 of Applicant’s invention: 
Obviously and logically, claims 1+6 of 10770290 teach/satisfy the limitations of claim 5 (as dependent of claim 1) of the Applicant’s invention 10770290 n, given that claim 5 does not require the elongated semiconductor features of the second stack to be more than 2 (two – only top one and bottom one). 

Regarding claim 6 of Applicant’s invention (please see the 112 rejection above):
Claim 1 in 10770290  and its dependent claims, as currently presented, do not involve the concepts “fist epitaxial material” and “second epitaxial material” in “wherein the elongated semiconductor features of the first stack are formed of a fist epitaxial material, and wherein the elongated semiconductor features of the second stack are formed of a second epitaxial material”.   

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Glass with the limitation of claims 1+6 of 10770290, because Glass is teaching the missing information about how semiconductor stack including elongated semiconductor features were grown in Claim 1 and its dependent claims in 10770290.   
Thus the combination of limitations of the present claim 6 would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention and the limitations “wherein the elongated semiconductor features of the first stack are formed of a fist epitaxial material, and wherein the elongated semiconductor features of the second stack are formed of a second epitaxial material” would have been obvious.   

Response to Arguments
	Applicant’s arguments with respect to claims 8 and 15 filed 08/31/2021 have been fully considered but they are not persuasive.  The scope of the claims is changed.  The amended claims are taught by the previously applied references as is outlined in the rejection below.     


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 8, 10-15 and 19-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Glass et al. (US 20130161756 A1, hereinafter “Glass”) in view of Balakrishnan (US 20170104060 A1, hereinafter “Balakrishnan”).

Regarding claim 8:  Figs. 3-16 of Glass teach:  A device comprising:
-   a first gate-all-around (GAA) transistor – GAA transistor that would be formed at a later stage from the 3rd stack counting left to right on Fig. 16 of Glass as discussed below;
-   a second GAA transistor disposed over the substrate (substrate, see Fig. 10 of Glass) – GAA transistor that would be formed at a later stage from the 4rd stack counting left to right on Fig. 16 of Glass as discussed below;

	Glass teaches (The multi-gate transistor has evolved from planar (single gate) to fin (dual or tri-gate) to the gate-all-around or so called nanowire/nanoribbon devices, see [0012] of Glass, also see [0045] and [0047]).  Here (“or so called”) can be understood as denoting equivalence of naming: that regarding transistors the name “nanowire/nanoribbon devices” of Glass is equivalent to the name “gate-all-around” device/transistor.  Please note that “gate-all-around” is a synonym to “gate structure wrapping around each of the elongated semiconductor features” from the Applicant’s claim.  
	Figs. 3-16 of Glass do not show a gate-all-around, however by subsequently forming a gate in the opening between the insulators (Additional Insulator – two of them, see Fig. 16 of Glass), the gate would be formed all around the exposed nanowires, as they are shown on Fig. 16, in the volume where (dummy gate electrode material shown on Fig. 8 of Glass) used to be – (in the variously example embodiments depicted in FIGS. 15a-b, and 16, gate dielectric and gate electrode processing may be performed, and source and drain contacts may be added, in accordance with some example embodiments. Such post-channel processing can be carried out, for instance, as conventionally done, see [0043] of Glass).
  	Official Notice:  Regarding (conventionally done, see [0043] of Glass, see above) one can see Fig. 2A of Radosavljevic et al. (US 20130270512 A1) and Figs. 2, 3 of Kim et al. (US 20080017934 A1).  Fig. 2A of Radosavljevic shows 2 stacks of elongated semiconductor features, the elongated semiconductor features of one stack sharing a common gate and Figs. 2, 3 of Kim show a stack of 

	Further Glass teaches (FIG. 18a shows a gate electrode formed over three surfaces of a fin to form three gates (i.e., a tri-gate device), or one or more nanowires to provide a gate-all-around device, see [0046] of Glass).
	Obviously the elongated semiconductor features acting as nanowires work in parallel in a stack with common source, common gate and common drain, forming one transistor and more of them would allow the transistor to handle higher current. 
 	Obviously the 4 stacks of elongated semiconductor features sown on Fig. 16 of Glass would form 4 gate-all-around (GAA) transistors and for example we can consider the 3rd stack from left to right as a first gate-all-around (GAA) transistor and we can consider the 4th stack from left to right on Fig. 16 of Glass as a second gate-all-around (GAA) transistor.

	Regarding the second portions of the limitations “(GAA) transistor that includes:” and correspondingly “wherein the second GAA transistor includes:” – Figs. 3-16 of Glass teach:  
-   a first gate-all-around (GAA) transistor ((GAA) transistor formed from the 3rd stack counting left to right on Fig. 16 of Glass as discussed above) that includes:
	-   a first stack (L1-A, L3-A and L5-A) of silicon-containing elongated semiconductor features (channel nanowires L1-A, L3-A and L5-A are implemented with silicon, see [0035], Fig. 6, Fig.15a and Fig.16 of Glass) disposed over the substrate (substrate, see Fig. 10 of Glass) and spaced apart from each other (see Fig. 16 of Glass); and  
 	-   a first gate wrapped all around (see the discussion above) …of the silicon-containing elongated semiconductor features (channel nanowires L1-A, L3-A and L5-A are implemented with silicon, see 3rd stack from left to right on Fig. 16 of Glass – not shown, see the discussion above) of silicon-containing elongated semiconductor features (channel nanowires L1-A, L3-A and L5-A, see above).
	 
	Regarding “all around each of” in “first gate wrapped all around each of the silicon-containing elongated semiconductor features”:
	Glass teaches (Note that the type A layer stacks can be completely independent of the process for the type B layer stacks, and vice-versa, see [0026] of Glass).  
	Glass teaches (The multi-gate transistor has evolved from planar (single gate) to fin (dual or tri-gate) to the gate-all-around or so called nanowire/nanoribbon devices, see [0012] of Glass, also see [0045] and [0047]).
	Glass teaches (in the variously example embodiments depicted in FIGS. 15a-b, and 16, gate dielectric and gate electrode processing may be performed, and source and drain contacts may be added, in accordance with some example embodiments. Such post-channel processing can be carried out, for instance, as conventionally done, see [0043] of Glass).
	Regarding (conventionally done, see [0043] of Glass, see above), Fig. 9 of Balakrishnan shows that in order to have gate-all-around all of the channel nanowire of Glass have to be at a distance from the first fin structure, so the (gate-all-around of Glass) can be (all-around).  
	Please note that the figures in the patent applications illustrate the inventions, but they do not impose limits to the invention/disclosure, because the ideas are presented verbally in the text.  The disclosure of Glass is 
	-   Note that the type A layer stacks can be completely independent of the process for the type B layer stacks, and vice-versa, see [0026] of Glass and above;
	-   gate-all-around or so called nanowire/nanoribbon devices, see [0012] of Glass and in combination with 
	-   gate dielectric and gate electrode processing may be performed, and source and drain contacts may be added, in accordance with some example embodiments. Such post-channel processing can be carried out, for instance, as conventionally done, see [0043] of Glass.  

	One of ordinary skill in the art at the time before the effective filing date of the claimed invention would have searched for more information and would have found that Balakrishnan has drawings of gate-all-around, see Fig. 9 of Balakrishnan, teaching two gates wrapped all around each of elongated semiconductor features	and showing each gate wrapped all around each of the elongated semiconductor features”.

	Hence, given that Balakrishnan teaches information that is missing in Glass regarding details of the structure of GAA and given the freedom of choices that Glass teaches, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to combine the 2 teachings and to position nanowires L1-A of Glass at a distance from the recessed fin as with L2-B to allow for the GAA to go around L1-A of Glass as Balakrishnan shows and form gate wrapped all around each of the silicon-containing elongated semiconductor features of Glass.  It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to combine the 2 teachings because Balakrishnan provides information that is missing in Glass regarding details of the structure of GAA.
	Thus the combination Glass-Balakrishnan from claim 8 teaches “first gate wrapped all around each of the silicon-containing elongated semiconductor features”.
 
-   a second GAA transistor (GAA transistor formed from the 4th stack counting left to right on Fig. 16 of Glass as discussed above) disposed over the substrate (substrate, see Fig. 10 of Glass), wherein the second GAA transistor includes:
	-   a second stack (L2-B and L4-B on Fig. 10 and Fig. 15a of Glass; channel nanowires L2-B and L4-B see [0036] of Glass) of germanium-containing elongated semiconductor features (the channel nanowires L2-B and L4-B are implemented with SiGe, see [0032] of Glass) disposed over the substrate (substrate, see Fig. 10 of Glass) and spaced apart from each other (see Fig. 16 of Glass),
	-   a second gate wrapped all around (see the discussion above regarding the combination Glass-Balakrishnan) each of the germanium-containing elongated semiconductor features from the second 4th stack from left to right on Fig. 16 of Glass – not shown, see the discussion above) of germanium-containing elongated semiconductor features (nanowires L2-B and L4-B are implemented with SiGe, see above), and
	Please note that the name “gate-all-around (GAA) transistor” inherently includes, as the name suggests, “wrapped all around elongated semiconductor features” and elongated semiconductor features are the channels around which the gate is wrapped – see the discussion above.  

-   wherein a number of the silicon-containing elongated semiconductor features in the first stack (L1-A, L3-A and L5-A = 3 nanowires) is different than a number of the germanium-containing elongated semiconductor features in the second stack (L2-B and L4-B = 2 nanowires),

	Glass does not teach directly:  
	“wherein the silicon-containing elongated semiconductor features have a first pitch and the germanium-containing elongated semiconductor features have a second pitch that is different than the first pitch;
 	wherein a topmost elongated semiconductor feature from the first stack has top surface and a topmost elongated semiconductor feature from the second stack has a top surface that is at the same level as the top surface of the topmost elongated semiconductor feature from the first stack, and
	wherein each of the silicon-containing elongated semiconductor features has a first thickness and each of the germanium-containing elongated semiconductor features has a second thickness that is different than the first thickness”.

	Glass does not teach directly:  “wherein the silicon-containing elongated semiconductor features have a first pitch and the germanium-containing elongated semiconductor features have a second pitch that is different than the first pitch”.  But Glass teaches (Note that the type A layer stacks can be completely independent of the process for the type B layer stacks, and vice-versa, see [0026] of Glass).  And (completely independent) includes the second stack have can have a second/independent pitch that is different than the first pitch of the first stack.  
nanowires spaced apart by a first distance and from the second stack leaving second stacked… nanowires spaced apart by a second distance corresponding to the third thickness. The method further includes forming a first dielectric layer on the first nanowires and a second, thicker dielectric layer on the second nanowires, see the abstract see and Fig. 9 of Balakrishnan).  
	Also Balakrishnan teaches a reason for nanowires being spaced apart by a different distance (The minimal spacing can be, for example about 10 nm. However, certain transistor applications, such as input/output (I/O) devices, require a relatively thick gate dielectric, e.g., about 3.5 nm-4 nm, in addition to the thickness of the HK dielectric (e.g., about 2 nm), as well as the work-function MG. As a result an increased spacing (gap) between NWs is needed to accommodate the thicker dielectric, see [0030] of Balakrishnan).  Please note that (spacing (gap) between NWs) has the same meaning as “pitch”. 
	Hence, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to combine the teaching of Balakrishnan with the teachings of Glass and to have for the nanowires stacks of Glass “wherein the silicon-containing elongated semiconductor features have a first pitch and the germanium-containing elongated semiconductor features have a second pitch that is different than the first pitch” in order to satisfy different distance needs to accommodate gate dielectric thickness and/or to accommodate different work-function layer of a metal gate (MG), such work-function layer could be present or absent or having different thickness.  

	Glass does not teach directly:  “wherein a topmost elongated semiconductor feature from the first stack has top surface and a topmost elongated semiconductor feature from the second stack has a top surface that is at the same level as the top surface of the topmost elongated semiconductor feature from the first stack”.  But Glass teaches (Note that the type A layer stacks can be completely independent of the process for the type B layer stacks, and vice-versa, see [0026] of Glass).  
Figs. 6-9 of Balakrishnan shows a top surface of the first semiconductor stack (the top surface of the top NW36A) being coplanar with a top surface of the second semiconductor stack (the top surface of the top NW36B).   
fin formation will yield sets of fins having about the same height, a feature that can be desirable in order to maintain a uniform surface topography and for other reasons, see [0035] and Fig. 3 of Balakrishnan).  In the lexicography of Balakrishnan (“fin”) is the entire stack of nanowires, see Fig. 4 of Balakrishnan.  Figures 6-10 of Balakrishnan demonstrate the meaning of (uniform surface topography) as a topmost nanowire from the first stack has top surface and a topmost nanowire from the second stack has a top surface that is at the same level as the top surface of the topmost nanowire from the first stack.  Obviously (same height) and (uniform surface topography) would be important if common planar surface is needed, for example to form common protective layer in the final steps.  
	Hence, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to combine the teaching of Balakrishnan with the teachings of Glass (type A layer stacks can be completely independent of the process for the type B layer stacks, and vice-versa, see Glass above) and to have “wherein a topmost elongated semiconductor feature from the first stack has top surface and a topmost elongated semiconductor feature from the second stack has a top surface that is at the same level as the top surface of the topmost elongated semiconductor feature from the first stack” because it is desirable to maintain an uniform surface topography, as Balakrishnan teaches.  And Balakrishnan teaches the presence of additional reasons, see above.  It would have be obvious to do this by modifying the level/height of nanowire L4-B at the step shown on Fig. 5 of Glass in order to have uniform surface topography as Balakrishnan teaches.   

	Regarding wherein each of the silicon-containing elongated semiconductor features (channel nanowires L1-A, L3-A and L5-A are implemented with silicon, see [0035] and Fig. 6 of Glass and above) has a first thickness and each of the germanium-containing elongated semiconductor features (the channel nanowires L2-B and L4-B are implemented with SiGe, see [0032] and Fig. 6 of Glass and above) has a second thickness that is different than the first thickness”, Glass does not teach directly:  “has a second thickness that is different than the first thickness”.    

	The figures of Glass show both stacks of nanowires as having rectangular shape and the same width measured parallel to the surface of the substrate, which is determined by the original/recessed fins.  	Given the stacks can be completely independent, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date to use thicker nanowires in a direction perpendicular to the surface of the substrate in the stack with the with lower number of wires, so the stacks could have the same current density per unit area of cross-section when loaded with the same current.  Please note that each stack forms one transistor where its nanowires are connected in parallel.  
	Given that the germanium-containing elongated semiconductor features of Glass are 2 in number and the silicon-containing elongated semiconductor features are 3 in number it would be obvious to have “the germanium-containing elongated semiconductor features has a second thickness that is different than the first thickness”, so the corresponding gate-all-around transistors to be able to withstand comparable currents.  
	Hence from the teachings of Glass the limitation “wherein each of the silicon-containing elongated semiconductor features has a first thickness and each of the germanium-containing elongated semiconductor features has a second thickness that is different than the first thickness” would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention.

	It would have been ascertainable by routine experimentation to choose the particular dimension relation because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension relation.  Moreover, it has been held that limitations directed to shape are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and MPEP 2144.04(IV) 
	In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).


Regarding claim 10:  Figs. 3-16 of Glass teach: 
-   wherein the number of the germanium-containing elongated semiconductor features in the second stack (L2-B and L4-B = 2 nanowires) is less than the number of the silicon-containing elongated semiconductor features in the first stack (L1-A, L3-A and L5-A = 3 nanowires).

-   Glass does not teach directly:  “wherein the second pitch is greater than the first pitch”.  But Glass teaches (Note that the type A layer stacks can be completely independent of the process for the type B layer stacks, and vice-versa, see [0026] of Glass).  And (completely independent) includes the second stack have can have a second/independent pitch that is different than the first pitch of the first stack.  
	Balakrishnan teaches (first stacked… nanowires spaced apart by a first distance and from the second stack leaving second stacked… nanowires spaced apart by a second distance corresponding to the third thickness. The method further includes forming a first dielectric layer on the first nanowires and a second, thicker dielectric layer on the second nanowires, see the abstract see and Fig. 9 of Balakrishnan).  
	Also Balakrishnan teaches a reason for nanowires being spaced apart by a different distance (The minimal spacing can be, for example about 10 nm. However, certain transistor applications, such as input/output (I/O) devices, require a relatively thick gate dielectric, e.g., about 3.5 nm-4 nm, in addition to the thickness of the HK dielectric (e.g., about 2 nm), as well as the work-function MG. As a result an increased spacing (gap) between NWs is needed to accommodate the thicker dielectric, see [0030] of Balakrishnan).  Please note that (spacing (gap) between NWs) has the same meaning as “pitch”.
	Hence, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to combine the teaching of Balakrishnan with the teachings of  of their gate-all-around gate and/or to thicker work-function layer of their gate-all-around gate. 

-   Regarding:  wherein the second thickness (thickness of channel nanowires L1-A, L3-A and L5-A, see claim 8 above) is greater than the first thickness (thickness of channel nanowires L2-B and L4-B, see claim 8 above), 
	As discussed above regarding claim 8: 
	Glass teaches (Note that the type A layer stacks can be completely independent of the process for the type B layer stacks, and vice-versa, see [0026] of Glass).  
	The figures of Glass show stacks of nanowires as having rectangular shape and the same width measured parallel to the surface of the substrate, which is determined by the original/recessed fins.  	Given the stacks can be completely independent, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date to use thicker nanowires in a direction perpendicular to the surface of the substrate in the stack with the with lower number of wires, so the stacks could have the same current density per unit area of cross-section when loaded with the same current.  Please note that each stack forms one transistor where its nanowires are connected in parallel.  
	Given that the germanium-containing elongated semiconductor features of Glass are 2 in number and the silicon-containing elongated semiconductor features are 3 in number it would be obvious to have “wherein the second thickness is greater than the first thickness”, so the stacks could have the same current density per unit area of cross-section when loaded with the same current, in other words – to be able to withstand comparable currents.  
	Hence from the teachings of Glass the limitation “wherein the second thickness is greater than the first thickness” would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention the limitation, especially as presently claimed, combined with the limitation “and wherein the number of the germanium-containing elongated semiconductor features in the second stack is less than the number of the silicon-containing elongated semiconductor features in the first stack”.  

	It would have been ascertainable by routine experimentation to choose the particular dimension relation because Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension relation.  Moreover, it has been held that limitations directed to shape are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and MPEP 2144.04(IV) 

	In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).


Regarding claim 11:  Figs. 3-16 of Glass teach: 
-   wherein the silicon-containing elongated semiconductor features (L1-A, L3-A and L5-A, see claim 8 above)  include a material selected from the group consisting of silicon… (channel nanowires L1-A, L3-A and L5-A are implemented with silicon, see [0035] of Glass and claim 8 above), and
	
-   wherein the germanium-containing elongated semiconductor features (L2-B and L4-B, see claim 8 above) include a material selected from the group consisting of…, silicon germanium (the channel nanowires L2-B and L4-B are implemented with SiGe, see [0032] of Glass and claim 8 above) and….


Regarding claim 12 (please see the claim objection):  Figs. 3-16 of Glass teach:  further comprising -   a first fin structure (3rd from left to right recessed fins on Fig. 10 of Glass) disposed over the substrate (substrate, see Fig. 10 of Glass),
 Fig. 6, Fig.15a and Fig.16 of Glass) the first fin structure (3rd from left to right recessed fins), and
	-   wherein none of the silicon-containing elongated semiconductor features (L1-A, L3-A and L5-A)… with the first fin structure.  

	Regarding “none of the silicon-containing elongated semiconductor features interface with the first fin structure”:  As discussed regarding claim 8:
	
	Glass teaches (Note that the type A layer stacks can be completely independent of the process for the type B layer stacks, and vice-versa, see [0026] of Glass).  
	Glass teaches (The multi-gate transistor has evolved from planar (single gate) to fin (dual or tri-gate) to the gate-all-around or so called nanowire/nanoribbon devices, see [0012] of Glass, also see [0045] and [0047]).
	Glass teaches (in the variously example embodiments depicted in FIGS. 15a-b, and 16, gate dielectric and gate electrode processing may be performed, and source and drain contacts may be added, in accordance with some example embodiments. Such post-channel processing can be carried out, for instance, as conventionally done, see [0043] of Glass).
	Regarding (conventionally done, see [0043] of Glass, see above), Fig. 9 of Balakrishnan shows that in order to have gate-all-around all of the channel nanowire of Glass have to be at a distance from the first fin structure, so the (gate-all-around of Glass) can be (all-around).  
	Please note that the figures in the patent applications illustrate the inventions, but they do not impose limits to the invention/disclosure, because the ideas are presented verbally in the text.  The disclosure of Glass is 
	-   (Note that the type A layer stacks can be completely independent of the process for the type B layer stacks, and vice-versa, see [0026] of Glass and above);

	-   (gate dielectric and gate electrode processing may be performed, and source and drain contacts may be added, in accordance with some example embodiments. Such post-channel processing can be carried out, for instance, as conventionally done, see [0043] of Glass).  
	Glass does not have a drawing of (gate-all-around), but considers it (conventional, see above).  
	One of ordinary skill in the art at the time before the effective filing date of the claimed invention would have searched for more information and would have found that Balakrishnan has drawings of gate-all-around, see Fig. 9 of Balakrishnan, teaching two gates wrapped all around each of elongated semiconductor features	and showing each gate wrapped all around each of the elongated semiconductor features”.

	Hence, given that Balakrishnan teaches information that is missing in Glass regarding details of the structure of GAA and given the freedom of choices that Glass teaches, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to combine the 2 teachings and to position nanowires L1-A of Glass at a distance from the recessed fin as with L2-B to allow for the GAA to go around L1-A of Glass as Balakrishnan shows and form gate wrapped all around each of the silicon-containing elongated semiconductor features of Glass.  It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to combine the 2 teachings because Balakrishnan provides information that is missing in Glass regarding details of the structure of GAA.
	Thus the combination Glass-Balakrishnan from claim 8 teaches “wherein none of the silicon-containing elongated semiconductor features interface with the first fin structure”.

	Please note “directly over” means that perpendicular projections of both components to a main surface overlap.  


Regarding claim 13 (please see the claim objection):  Figs. 3-16 of Glass teach:  further comprising
-   a second fin structure (4th from left to right recessed fins on Fig. 10 of Glass) disposed over the substrate (substrate, see Fig. 10 of Glass),
	-   wherein second stack of germanium-containing elongated semiconductor features (the channel nanowires L2-B and L4-B are implemented with SiGe, see [0032] of Glass and claim 8 above) is disposed directly over (see Fig. 6, Fig.15a and Fig.16 of Glass) the second fin structure (4th from left to right recessed fins on Fig. 10 of Glass), and
	-   wherein none of the germanium-containing elongated semiconductor features nanowires (L2-B and L4-B, see above) interface with the second fin structure (4th from left to right recessed fins see Fig. 15a and Fig. 16 of Glass).


Regarding claim 14:  Figs. 3-16 of Glass teach:  wherein a bottommost silicon-containing elongated semiconductor feature (L1-A from channel nanowires L1-A, L3-A and L5-A are implemented with silicon, see [0035] of Glass and see claim 8 above) is positioned closer (see Fig. 6 and Fig. 16 of Glass) to the first fin structure (3rd from left to right recessed fins on Fig. 10 of Glass and see claim 12 above) than a bottommost germanium-containing elongated semiconductor feature (L2-B from channel nanowires L2-B and L4-B are implemented with SiGe, see claim 8 above) is positioned to the second fin structure (4th from left to right recessed fins on Fig. 10 of Glass and see claim 13 above). 


Regarding claim 15:  Figs. 3-16 of Glass teach:  A device comprising:
-   a first fin structure and a second fin structure (recessed fins on Fig. 10 of Glass, see for example the 3rd and 4th from left to right) disposed over a substrate (substrate, see Fig. 10 of Glass), wherein the first fin structure and the second fin structure each have a top surface facing away from the substrate (see Fig. 10 of Glass);



-   a first stack of nanowires disposed over the first fin structure (3rd from left to right recessed fins on Fig. 10 of Glass, see above) and spaced apart from each other (L1-A, L3-A and L5-A on Fig. 10 and Fig. 15a of Glass; channel nanowires L1-A, L3-A and L5-A see [0035] of Glass); and

-   a second stack of nanowires disposed over the second fin structure (4th from left to right recessed fins on Fig. 10 of Glass, see above)  and spaced apart from each other (L2-B and L4-B on Fig. 10 and Fig. 15a of Glass; channel nanowires L2-B and L4-B see [0036] of Glass),

-   wherein a number of nanowires in the first stack (L1-A, L3-A and L5-A = 3 nanowires) is greater than a number of the nanowires in the second stack (L2-B and L4-B = 2 nanowires),

-   wherein a bottommost nanowire from the first stack (see L1-A) is closer to the substrate (substrate on Fig. 6 and Fig. 15a of Glass) than a bottommost nanowire from the second stack (see L1-A and L2-B on Fig. 6 and Fig. 15a of Glass) .
	Please note that the fin structure (recessed fins of Glass) share the same height, see [0028], Fig. 7 and Fig. 10 of Glass.  Thus the distances of bottommost nanowire to the substrate compare similarly to the distances of bottommost nanowire to the recessed fins of Glass. 

-   wherein the nanowires of the first stack are formed of a different material (the channel nanowires L1-A, L3-A and L5-A are implemented with silicon, see [0035] of Glass) than the nanowires of the second stack (the channel nanowires L2-B and L4-B are implemented with SiGe, see [0032] of Glass), and


However Glass teaches (Note that the type A layer stacks can be completely independent of the process for the type B layer stacks, and vice-versa, see [0026] of Glass).  
Figs. 6-9 of Balakrishnan shows a top surface of the first semiconductor stack (the top surface of the top NW36A) being coplanar with a top surface of the second semiconductor stack (the top surface of the top NW36B).   
Regarding an earlier step of the formation of what would later become (NW36A and NW36B on Fig. 9 of Balakrishnan) Balakrishnan teaches (As a result subsequent fin formation will yield sets of fins having about the same height, a feature that can be desirable in order to maintain a uniform surface topography and for other reasons, see [0035] and Fig. 3 of Balakrishnan).  In the lexicography of Balakrishnan (“fin”) is the entire stack of nanowires, see Fig. 4 of Balakrishnan.  Figures 6-10 of Balakrishnan demonstrate the meaning of (uniform surface topography) as a topmost nanowire from the first stack has top surface and a topmost nanowire from the second stack has a top surface that is at the same level as the top surface of the topmost nanowire from the first stack.  Obviously (same height) and (uniform surface topography) would be important if common planar surface is needed, for example to form common protective layer in the final steps.  
	Hence, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to combine the teaching of Balakrishnan with the teachings of Glass (type A layer stacks can be completely independent of the process for the type B layer stacks, and vice-versa, see Glass above) and to have “wherein a topmost nanowire from the first stack has top surface and a topmost nanowire from the second stack has a top surface that is at the same level as the top surface of the topmost nanowire from the first stack” because it is desirable to maintain an uniform surface topography, as Balakrishnan teaches.  And Balakrishnan teaches the presence of additional reasons, see above.  It would have be obvious to do this by modifying the level/height of nanowire L4-B at the step shown on Fig. 5 of Glass in order to have uniform surface topography as Balakrishnan teaches.   

  But Glass teaches (Note that the type A layer stacks can be completely independent of the process for the type B layer stacks, and vice-versa, see [0026] of Glass).  And (completely independent) includes the second stack have can have a second/independent pitch that is different than the first pitch of the first stack.  
	Balakrishnan teaches (the first stack leaving first stacked… nanowires spaced apart by a first distance and from the second stack leaving second stacked… nanowires spaced apart by a second distance corresponding to the third thickness. The method further includes forming a first dielectric layer on the first nanowires and a second, thicker dielectric layer on the second nanowires, see the abstract see and Fig. 9 of Balakrishnan).  
	Also Balakrishnan teaches a reason for nanowires being spaced apart by a different distance (The minimal spacing can be, for example about 10 nm. However, certain transistor applications, such as input/output (I/O) devices, require a relatively thick gate dielectric, e.g., about 3.5 nm-4 nm, in addition to the thickness of the HK dielectric (e.g., about 2 nm), as well as the work-function MG. As a result an increased spacing (gap) between NWs is needed to accommodate the thicker dielectric, see [0030] of Balakrishnan).  Please note that (spacing (gap) between NWs) has the same meaning as “pitch”. 

	Hence, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to combine the teaching of Balakrishnan with the teachings of Glass and to have for the nanowires stacks of Glass “wherein the nanowires of the first stack have a first pitch and the nanowires of the second stack have a second pitch that is different than the first pitch” in order to satisfy different distance needs to accommodate gate dielectric thickness and/or to accommodate different work-function layer of a metal gate (MG), such work-function layer could be present or absent or having different thickness. 


Regarding claim 19:  Figs. 3-16 of Glass teach:  wherein bottommost surfaces of each of the nanowires from the first stack are non-coplanar with bottommost surfaces of each of the nanowires from the second 


Regarding claim 20:  Figs. 3-16 of Glass teach do not teach directly:  further comprising:
-   a first gate structure wrapping around each of the nanowires of the first stack; and
-   a second gate structure wrapping around each of the nanowires of the second stack, and
-   wherein the second gate structure interfaces with the first gate structure.

 	However Glass teaches (The multi-gate transistor has evolved from planar (single gate) to fin (dual or tri-gate) to the gate-all-around or so called nanowire/nanoribbon devices, see [0012] of Glass, also see [0045] and [0047]).  Here (“or so called”) can be understood as denoting equivalence of naming: that regarding transistors the name “nanowire/nanoribbon devices” is equivalent to the name “gate-all-around” device/transistor.  Please note that “gate-all-around” is a synonym to “gate structure wrapping around each of the nanowires” from the Applicant’s claim.  
	Figs. 3-16 of Glass do not show a gate-all-around, however by subsequently forming a gate in the opening between the insulators (Additional Insulator – two of them, see Fig. 16 of Glass).  The gate would be formed all around the exposed nanowires, as they are shown on Fig. 16, in the volume where (dummy gate electrode material shown on Fig. 8 of Glass) used to be.
	Figs. 9 of Balakrishnan shows complete gate structures that are gate-all-around type and have gate insulators and metal gates (HK/MG (high dielectric constant insulator/metal gate), see [0030] of Balakrishnan; HK38, HK52, MG40, MG54, see Fig. 9). 
	As discussed regarding claim 15:  Glass teaches (Note that the type A layer stacks can be completely independent of the process for the type B layer stacks, and vice-versa, see [0026] of Glass).  This complete allows many degrees of freedom for variations/possibilities of the channel nanowires and adjustable/optimizable configurations of the nanowires in terms of vertical positions, thicknesses, levels of bottom surfaces and levels of top surfaces.  The figures of Glass show only one possibility, given that 
	Hence, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to position nanowires L1-A of Glass at a distance from the recessed fin to allow for gate-all-around around L1-A of Glass as Figs. 9 of Balakrishnan shows and Glass teaches (…gate-all-around or so called nanowire/nanoribbon devices, see above).  Thus the gate would be wrapped all around even the lowest wire.  Otherwise the channel with different gate geometry might behave as a separate parallel transistor with different threshold voltage.   
	In conclusion, the combination Glass-Balakrishnan teaches:  “further comprising: a first gate structure wrapping around each of the nanowires of the first stack; and a second gate structure wrapping around each of the nanowires of the second stack”.

	Regarding the limitation “wherein the second gate structure interfaces with the first gate structure”:
	Fig. 8 of Glass shows interfacing gate structures that externally appear as one component, Fig. 8 of Glass shows a (dummy gate electrode material).  Obviously the dummy gate electrode material has to be replaced with a final/real one at a later stage, see [0046] and [0047] of Glass. 
	Figs. 9 of Balakrishnan shows complete gate structures with adjacent gate metals GM40 and MG54.  Obviously, they could be extended to have a direct contact and a common potential as on Fig. 8 of Glass, thus the place of direct contact would be an interface. 
	Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Glass and Balakrishnan and to have “wherein the second gate structure interfaces with the first gate structure” to form an integrated gate structure of gates, which need to have a common potential at all time. 
	Please note that the claim does not specify any further detailed requirements regarding “interfaces” besides “wherein the second gate structure interfaces with the first gate structure”.  


Regarding claim 21:  Figs. 3-16 of Glass teach:  wherein the nanowires of the first stack include silicon (the channel nanowires L1-A, L3-A and L5-A are implemented with silicon, see [0035] of Glass) and the nanowires of the second stack include germanium (the channel nanowires L2-B and L4-B are implemented with SiGe, see [0032] of Glass).


Regarding claim 22:  Figs. 3-16 of Glass teach:  wherein the bottommost nanowire from the first stack (L1-A, see the 3rd stack on Fig. 6 of Glass) is spaced a first distance away from the first fin structure (recessed fins on Fig. 10 of Glass, see claim 15 above, see the 3rd  recessed fin from left to right) and the bottommost nanowire feature from the second stack (L2-B, see the 4th stack on Fig. 6 of Glass) is spaced a second distance away from the second fin structure (recessed fins on Fig. 10 of Glass, see claim 15 above, see the 4td from left to right on Fig. 10 of Glass), the first distance being different than the second distance (compare L1-A to L2-B, see Fig. 6 and Fig. 10 of Glass).  


	Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Glass et al. (US 20130161756 A1, hereinafter “Glass”, on from IDS) in view of Balakrishnan (US 20170104060 A1, hereinafter “Balakrishnan”) as applied to claim 15 and further in view of Chang et al. (US 20100295022 A1, hereinafter “Chang”).

Regarding claim 18:  Figs. 3-16 of Glass teach:  wherein at least one nanowire from the first stack has a first thickness and at least one nanowire from the second stack has a second thickness that is different than the first thickness (see Fig. 5 and Fig. 15a of Glass; additionally: layers L1-B through L5-B can be configured as desired with respect to any number of parameters of interest, such as layer thickness, see [0026] of Glass).
	Chang teaches (thinner/narrower nanowire channels will have a first threshol16247159d voltage Vt1… thicker/wider nanowire channels will have a second threshold voltage Vt2…. With this exemplary nanowire size (width/thickness) decreases, Vt increases due to quantum effects… Thus, in this exemplary configuration, Vt1 is greater than Vt2, see [0064] of Chang).  
	Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Glass-Balakrishnan with the teachings of Chang and to have “at least one nanowire from the first stack has a first thickness and at least one nanowire from the second stack has a second thickness that is different than the first thickness” in order as a matter of routine optimization as a result of adjusting the corresponding threshold voltages Vt, in a way Chang teaches – by adjusting nanowire thicknesses.

“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


Claim 23 is rejected under 35 U.S.C. 103(a) as being unpatentable over Glass et al. (US 20130161756 A1, hereinafter “Glass”) in view of Balakrishnan (US 20170104060 A1, hereinafter “Balakrishnan”) as applied to claim 8 and further in view of Chang et al. (US 8536029 B1, hereinafter “Chang-2”).

Regarding claim 23 (please cee the 112(a) rejection above and the drawings rejection):  “further comprising a FinFET transistor disposed over a substrate, and wherein the first GAA is electrically connected to FinFET transistor”.
	As discussed regarding claim 8, Fig. 16 of Glass teaches a first stack of elongated semiconductor features (channel nanowires L1-A, L3-A and L5-A, see [0035] of Glass and claim 8 above) that are going to become first gate-all-around transistor and further Glass teaches a second stack of elongated semiconductor features (the channel nanowires L2-B and L4-B, see [0032] of Glass and claim 8 above) that are going to become a second gate-all-around transistor.  
Fig. 17 of Glass teaches (structure, wherein the nanowire device is configured with a combination of fins and multilayer stacks, see [0040] and Fig.17 of Glass).  
	Given that in the practically used integrated circuits there are thousands and even millions transistors, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that GAA transistors and FinFET transistors can be combined/integrated in the same integrated circuit and even next to each other.  Obviously a FinFET can offer higher channel cross-section, to handle higher currents, while occupying the same area/volume as a GAA transistor.    
	Regarding “wherein the first GAA is electrically connected to FinFET transistor”, the claim does not have any specific requirement and the present disclosure does not have any specific description.  Obviously the first GAA would be electrically connected to FinFET transistor at least through an electrical effects of parasitic mutual capacitances and/or through parasitic leakage currents through the substrate – not excluded in the claim.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the GAA offers more homogenous precisely controlled gate potential in the completely surrounded by the gate channel cross-section.  Thus GAA transistors could handle information processing, while the FinFET transistors could be connected as output of the same electric circuit to provide higher output current with their higher channel cross-section.
	In conclusion from the teaching of Glass it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have “further comprising a FinFET transistor disposed over a substrate, and wherein the first GAA is electrically connected to FinFET transistor” to take advantages of the benefits each type of transistor offers as explained above.

	Moreover Figs. 12 and 13A-B Chang-2 teach GAA transistor and FinFET transistor integrated next to each other. And Chang-2 teaches (method of fabricating a complementary metal-oxide semiconductor (CMOS) circuit having a nanowire field-effect transistor (FET) and a finFET, see column 1 lines 26-29).
	Please note that “C” in CMOS stands for complementary circuit.  
	Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Glass-Balakrishnan with the teachings of Chang-2 and to connect the first GAA {transistor} of Glass-Balakrishnan with a FinFET transistor as Chang-2 teaches in order to form complementary metal-oxide semiconductor (CMOS) circuit.
	Thus the combination Glass-Balakrishnan-Chang-2 teaches:   “further comprising a FinFET transistor disposed over a substrate, and wherein the first GAA is electrically connected to FinFET transistor”.


Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 7:  the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to:  
 “wherein the elongated semiconductor features of the first stack each have first cross-sectional shape and wherein the elongated semiconductor features of the second stack each have a second cross-sectional shape that is different from the first cross-sectional shape” – regarding claim 7,
combined with limitations of claim 1 including, but not limited to:
“…wherein the elongated semiconductor features of the first stack are formed of a different material than the elongated semiconductor features of the second stack, wherein a topmost elongated semiconductor feature from the first stack has top surface and a topmost elongated semiconductor feature from the second stack has a top surface that is at the same level as the top surface of the topmost elongated semiconductor feature from the first stack, and
wherein a bottommost elongated feature from the first stack is spaced a first distance away from the first fin structure and a bottommost elongated feature from the second stack is spaced a second distance away from the second fin structure, the first distance being different than the second distance”.


The closest prior art on record is:
 		Glass et al. (US 20130161756 A1, hereinafter “Glass”, on record from IDS);
Balakrishnan (US 20170104060 A1, hereinafter “Balakrishnan”, on record from IDS) and
		Chang et al. (US 20130153993 A1, hereinafter “Chang”).

	Regarding claim 7: Glass, Balakrishnan and Chang do not teach:
	“wherein the elongated semiconductor features of the first stack each have first cross-sectional shape and wherein the elongated semiconductor features of the second stack each have a second cross-sectional shape that is different from the first cross-sectional shape”, from claim 7

	combined with (from claim 1):
	“wherein a topmost elongated semiconductor feature from the first stack has top surface and a topmost elongated semiconductor feature from the second stack has a top surface that is at the same level as the top surface of the topmost elongated semiconductor feature from the first stack, and
	wherein a bottommost elongated feature from the first stack is spaced a first distance away from the first fin structure and a bottommost elongated feature from the second stack is spaced a second distance away from the second fin structure, the first distance being different than the second distance”.

	Fig. 1A-13A of Chang teach stacks of elongated semiconductor features, but they originate from the same array of layers.  This is good for teaching “wherein a topmost elongated semiconductor feature from the first stack has top surface and a topmost elongated semiconductor feature from the second stack has a top surface that is at the same level as the top surface of the topmost elongated semiconductor feature from the first stack”, but this teaches away from “wherein a bottommost elongated feature from the first stack is spaced a first distance away from the first fin structure and a bottommost elongated feature from the second stack is spaced a second distance away from the second fin structure, the first distance being different than the second distance”.  

	Chang, Glass and Balakrishnan separately or in combination do not teach the limitation “wherein the elongated semiconductor features of the first stack each have first cross-sectional shape and wherein the elongated semiconductor features of the second stack each have a second cross-sectional shape that is different from the first cross-sectional shape”.  

	Clarification:  In view of paragraph [0027] of the specification, rectangles with different aspect ratio, this includes square shape, are considered as having same shape – rectangular. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Sung Dae Suk et al., Investigation of nanowire size dependency on TSNWFET, 2007-12, IEEE, 2007 IEEE International Electron Devices Meeting, p.891-894  (Year: 2007) – Fig 19 demonstrates relations between mobility, ballistic efficiency and DNW, where DNW is diameter of a nanowire. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVEL G IVANOV whose telephone number is (571)272-3657.  The examiner can normally be reached on 10:00-19:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   




/P.G.I./Examiner, Art Unit 2813                                                                                                                                                                                                        


/KHAJA AHMAD/Primary Examiner, Art Unit 2813